DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The response filed 3/22/21 has been entered. Claims 1-29 are currently pending in this application.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is an elastomeric laminate, comprising:
a plurality of elastic strands between of first and second nonwovens;
wherein the plurality of elastic strands has an Average-Strand-Spacing from about 0.25 mm to about 4 mm;
wherein the plurality of elastic strands has an Average-Dtex from about 10 to about 400;
wherein the plurality of elastic strands has an Average-Pre-Strain from about 50% to about 300%;
wherein a plurality of densified bonds joins the first and second nonwovens together;
wherein the plurality of densified bonds is discrete and spaced from each other;

wherein a Peel-Strength between the first and second nonwovens is from about 1 N/cm to about 15N/cm; and
wherein a Dtex-to-Nonwoven-Basis-Weight-Ratio of a first elastic strand and of at least one of the first and second nonwovens is from about 1.5 to about 15.

Wu (US 2004/0158217), Groitzsch (US 2004/0219854) and Barnes (US 2016/0058627) teach an elastomeric laminate, comprising: a plurality of elastic strands between of first and second nonwovens; wherein a plurality of densified bonds joins the first and second nonwovens together; wherein the plurality of densified bonds is discrete and spaced from each other; wherein the plurality of densified bonds overlaps and at least partially surround portions of the plurality of elastic strands. The references do not teach that the plurality of elastic strands has an Average-Strand-Spacing from about 0.25 mm to about 4 mm; wherein the plurality of elastic strands has an Average-Dtex from about 10 to about 400; wherein the plurality of elastic strands has an Average-Pre-Strain from about 50% to about 300%; wherein a Dtex-to-Nonwoven-Basis-Weight-Ratio of a first elastic strand and of at least one of the first and second nonwovens is from about 1.5 to about 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.